Exhibit 10.3
EXECUTION VERSION
ASSET MANAGEMENT AGREEMENT
THIS ASSET MANAGEMENT AGREEMENT, dated as of May 2, 2011, is among Corporate
Property Associates 16 — Global Incorporated, a Maryland corporation (the
“Company”), CPA 16 LLC, a Delaware limited liability company (the “Operating
LLC”), and W.P. CAREY & Co. B.V., a Netherlands company (the “Manager”).
W I T N E S S E T H:
WHEREAS, the Company intends to qualify as a REIT (as defined below), and to
invest its funds in investments permitted by the terms of any prospectus
pursuant to which it raised equity capital and Sections 856 through 860 of the
Code (as defined below);
WHEREAS, the Company desires to avail itself of the experience, sources of
information, and assistance of, and certain facilities available to, the Manager
with respect to disposition opportunities and asset management, for properties
located outside of the United States, and to have the Manager undertake the
duties and responsibilities hereinafter set forth, on behalf of, and subject to
the supervision of the Board of Directors of the Company, all as provided
herein; and
WHEREAS, the Manager is willing to render such services, subject to the
supervision of the Board of Directors, on the terms and conditions hereinafter
set forth;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Acquisition Expense. Acquisition Expense as defined under the Advisory
Agreement.
Acquisition Fee. The Acquisition Fee as defined under the Advisory Agreement.
Adjusted Invested Assets. The average during any period of the aggregate
historical cost, or to the extent available for a particular asset, the most
recent Appraised Value, of the Investments of the Company, before accumulated
reserves for depreciation or bad debt allowances or other similar non-cash
reserves, computed (unless otherwise specified) by taking the average of such
values at the end of each month during such period.
Adjusted Investor Capital. As of any date, the Initial Investor Capital reduced
by any Redemptions, other than Redemptions intended to qualify as a liquidity
event for purposes of this Agreement, and by any other Distributions on or prior
to such date determined by the Board to be from Cash from Sales and Financings.

 

 



--------------------------------------------------------------------------------



 



Adjusted Net Income. For any period, the total consolidated revenues recognized
in such period, less the total consolidated expenses recognized in such period,
excluding additions to reserves for depreciation and amortization, bad debts or
other similar non-cash reserves, provided, however, that Adjusted Net Income for
purposes of calculating total allowable Operating Expenses shall exclude any
gain, losses or writedowns from the sale of the Company’s assets.
Advisor. The Company’s external advisor. As of the date of this Agreement, the
Advisor is Carey Asset Management Corp.
Advisory Agreement. The Advisory Agreement, dated as of May 2, 2011, among the
Company, the Operating LLC and the Advisor, as the same may be amended,
supplemented, extended and renewed, and any successor advisory agreement.
Affiliate. An Affiliate of another Person shall include any of the following:
(i) any Person directly or indirectly owning, controlling, or holding, with
power to vote ten percent or more of the outstanding voting securities of such
other Person; (ii) any Person ten percent or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; (iii) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person; (iv) any
executive officer, director, trustee or general partner of such other Person; or
(v) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
Agreement. This Asset Management Agreement.
Appraised Value. Value according to an appraisal made by an Independent
Appraiser, which may take into consideration any factor deemed appropriate by
such Independent Appraiser, including, but not limited to, the terms and
conditions of any lease of the relevant property, the quality of any lessee’s
credit and the conditions of the credit markets. The Appraised Value may be
greater than the construction cost or the replacement cost of the property.
Articles of Incorporation. Articles of Incorporation of the Company under the
General Corporation Law of Maryland, as amended from time to time, pursuant to
which the Company is organized.
Asset Management Fee. The Asset Management Fee as defined in Section 9(a)
hereof.
Average Invested Assets. The average during any period of the aggregate book
value of the assets of the Company’s Investments, before deducting reserves for
depreciation, bad debts, impairments, amortization and all other similar
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.

 

- 2 -



--------------------------------------------------------------------------------



 



Board or Board of Directors. The Board of Directors of the Company.
Bylaws. The bylaws of the Company, as amended from time to time.
Cash from Financings. Net cash proceeds realized by the Company from the
financing of Investments or the refinancing of any Company indebtedness secured
by real estate located outside the United States.
Cash from Sales. Net cash proceeds realized by the Company from the sale,
exchange or other disposition of any of its assets located outside the United
States after deduction of all expenses incurred in connection therewith. Cash
from Sales shall not include Cash from Financings.
Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Manager that, in each case, is determined by a majority of the Independent
Directors to be materially adverse to the Company, or a breach of a material
term or condition of this Agreement by the Manager and the Manager has not cured
such breach within 30 days of written notice thereof or, in the case of any
breach that cannot be cured within 30 days by reasonable effort, has not taken
all necessary action within a reasonable time period to cure such breach.
Closing Date. The first date on which Shares were issued pursuant to an
Offering.
Code. Internal Revenue Code of 1986, as amended.
Company. Corporate Property Associates 16 — Global Incorporated, a corporation
organized under the laws of the State of Maryland.
Competitive Real Estate Commission. The real estate or brokerage commission paid
for the purchase or sale of a property that is reasonable, customary and
competitive in light of the size, type and location of the property.
Contract Sales Price. The total consideration received by the Company for the
sale of Investments.
Cumulative Return. For the period for which the calculation is being made, the
percentage resulting from dividing (A) the total Distributions for such period
(not including Distributions out of Cash from Sales and Financings), by (B) the
product of (i) the average Adjusted Investor Capital for such period (calculated
on a daily basis), and (ii) the number of years (including fractions thereof)
elapsed during such period. Notwithstanding the foregoing, neither the Shares
received by the Manager or its Affiliates for any consideration other than cash,
nor the Distributions in respect of such Shares, shall be included in the
foregoing calculation.

 

- 3 -



--------------------------------------------------------------------------------



 



Directors. The persons holding such office, as of any particular time, under the
Articles of Incorporation, whether they be the directors named therein or
additional or successor directors.
Distributions. Distributions declared by the Board.
GAAP. Generally accepted accounting principles in the United States.
Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company or the
Operating LLC to assume and agree to perform the Company’s and the Operating
LLC’s obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating LLC; provided
that such breach (a) is of a material term or condition of this Agreement and
(b) the Company or the Operating LLC, as applicable, has not cured such breach
within 30 days of written notice thereof or, in the case of any breach that
cannot be cured within 30 days by reasonable effort, has not taken all necessary
action within a reasonable time period to cure such breach.
Gross Offering Proceeds. The aggregate purchase price of Shares sold in any
Offering.
Independent Appraiser. A qualified appraiser of real estate as determined by the
Board, who has no material current or prior business or personal relationship
with, the Advisor or the Directors and who is engaged to a substantial extent in
the business of rendering opinions regarding the value of real estate related
investments. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers or the Society of Real Estate
Appraisers shall be conclusive evidence of such qualification (but not of
independence).
Independent Director. A Director of the Company who meets the criteria for an
Independent Director specified in the Bylaws.
Individual. Any natural person and those organizations treated as natural
persons in Section 542(a) of the Code.
Initial Investor Capital. The total amount of capital invested from time to time
by Shareholders (computed at the Original Issue Price per Share), excluding any
Shares received by the Manager, the Advisor or their respective Affiliates for
any consideration other than cash.
Investment. An investment made by the Company, directly or indirectly, in a
Property, Loan or Other Permitted Investment Asset.
Loan Refinancing Fee. The Loan Refinancing Fee as defined in Section 9(b)
hereof.

 

- 4 -



--------------------------------------------------------------------------------



 



Loans. The notes and other evidences of indebtedness or obligations acquired or
entered into by the Company as lender which are secured or collateralized by
personal property, or fee or leasehold interests in real estate or other assets,
in each case located outside the United States, including but not limited to
first or subordinate mortgage loans, construction loans, development loans,
loans secured by capital stock or any other assets or form of equity interest
and any other type of loan or financial arrangement, such as providing or
arranging for letters of credit, providing guarantees of obligations to third
parties, or providing commitments for loans. The term “Loans” shall not include
leases, which are not recognized as leases for Federal income tax reporting
purposes.
Manager. W.P. Carey & Co. B.V., a company organized under the laws of The
Netherlands.
Market Value. The value calculated by multiplying the total number of
outstanding Shares by the average closing price of the Shares over the 30
trading days beginning 180 calendar days after the Shares are first listed on a
national securities exchange or included for quotation in an electronic trading
system.
Nasdaq. The national automated quotation system operated by the National
Association of Securities Dealers, Inc.
Offering. The offering of Shares pursuant to a Prospectus.
Operating Expenses. All consolidated operating, general and administrative
expenses paid or incurred by the Company, as determined under GAAP, except the
following (insofar as they would otherwise be considered operating, general and
administrative expenses under GAAP): (i) interest and discounts and other cost
of borrowed money; (ii) taxes (including state, Federal and foreign income tax,
property taxes and assessments, franchise taxes and taxes of any other nature);
(iii) expenses of raising capital, including Organization and Offering Expenses,
printing, engraving, and other expenses, and taxes incurred in connection with
the issuance and distribution of the Company’s Shares and Securities;
(iv) Acquisition Expenses, real estate commissions on resale of property and
other expenses connected with the acquisition, disposition, origination,
ownership and operation of Investments, including the costs of foreclosure,
insurance premiums, legal services, brokerage and sales commissions, and the
maintenance, repair and improvement of property; (v) Acquisition Fees or
Subordinated Disposition Fees payable to the Manager under this Agreement and
the corresponding fees payable to the Manager under the Management Agreement, or
any other party; (vi) distributions paid by the Operating LLC to the Special
General Partner under the agreement of limited partnership of the Operating LLC
in respect of gains realized on dispositions of Investments; (vii) amounts paid
to effect a redemption or repurchase of the special general partner interest
held by the Special General Partner pursuant to the agreement of limited
partnership of the Operating LLC; and (viii) non-cash items, such as
depreciation, amortization, depletion, and additions to reserves for
depreciation, amortization, depletion, losses and bad debts. Notwithstanding
anything herein to the contrary, Operating Expenses shall include the Asset
Management Fee and any Loan Refinancing Fee and, solely for the purposes of
determining compliance with the 2%/25% Guidelines, distributions of profits and
cash flow made by the Operating LLC to the Special Member pursuant to the
agreement of limited partnership of the Operating LLC, other than distributions
described in clauses (vi) and (vii) of this definition.

 

- 5 -



--------------------------------------------------------------------------------



 



Organization and Offering Expenses. Organization and Offering Expenses as
defined under the Advisory Agreement.
Original Issue Price. For any share issued in an Offering, the price at which
such Share was initially offered to the public by the Company, regardless of
whether selling commissions were paid in connection with the purchase of such
Shares from the Company.
Other Permitted Investment Asset. An asset, other than cash, cash equivalents,
short term bonds, auction rate securities and similar short term investments,
acquired by the Company for investment purposes that is not a Loan or a Property
but that is attributable to an investment or activities of the Company outside
the United States and is consistent with the investment objectives and policies
of the Company.
Person. An Individual, corporation, partnership, joint venture, association,
company, trust, bank, or other entity, or government or any agency or political
subdivision of a government.
Preferred Return. A Cumulative Return of six percent computed from the Closing
Date through the date as of which such amount is being calculated.
Property or Properties. The Company’s partial or entire interest in real
property (including leasehold interests) located outside the United States and
personal or mixed property connected therewith. An investment which obligates
the Company to acquire a Property will be treated as a Property for purposes of
this Agreement.
Property Management Fee. A fee for property management services rendered by the
Advisor or its Affiliates in connection with assets of the Company acquired
directly or through foreclosure.
Prospectus. Any prospectus pursuant to which the Company offers Shares in a
public offering, as the same may at any time and from time to time be amended or
supplemented after the effective date of the registration statement in which it
is included.
Redemptions. An amount determined by multiplying the number of Shares redeemed
by the Original Issue Price.
REIT. A real estate investment trust, as defined in Sections 856-860 of the
Code.
Securities. Any stock, shares (other than currently outstanding Shares and
subsequently issued Shares), voting trust certificates, bonds, debentures, notes
or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise or in general any instruments commonly known as
“securities” or any certificate of interest, shares or participation in
temporary or interim certificates for receipts (or, guarantees of, or warrants,
options or rights to subscribe to, purchase or acquire any of the foregoing),
which subsequently may be issued by the Company.

 

- 6 -



--------------------------------------------------------------------------------



 



Shareholders. Those Persons who at the time any calculation hereunder is to be
made are shown as holders of record of Shares on the books and records of the
Company.
Shares. All of the shares of common stock of the Company, $.001 par value, and
any other shares of common stock of the Company.
Special Member. Carey REIT III, Inc. and any transferee of its special
membership interest in the Operating LLC.
Sponsor. W.P. Carey & Co. LLC and any other Person directly or indirectly
instrumental in organizing, wholly or in part, the Company or any person who
will control, manage or participate in the management of the Company, and any
Affiliate of any such person. Sponsor does not include a person whose only
relationship to the Company is that of an independent property manager and whose
only compensation is as such. Sponsor also does not include wholly independent
third parties such as attorneys, accountants and underwriters whose only
compensation is for professional services.
Subordinated Acquisition Fee. The Subordinated Acquisition Fee as defined under
the Advisory Agreement.
Subordinated Disposition Fee. The Subordinated Disposition Fee as defined in
Section 9(d) hereof.
Termination Date. The effective date of any termination of this Agreement.
Termination Fee. The Termination Fee as defined under the Advisory Agreement.
Two Percent/25% Guidelines. The requirement, as provided in Section 13 hereof,
that, in any 12-month period ending on the last day of any fiscal quarter,
aggregate Operating Expenses under this Agreement and the Advisory Agreement not
exceed the greater of two percent of the Company’s Average Invested Assets
during such 12-month period or 25% of the Company’s Adjusted Net Income over the
same 12-month period.
2. Appointment. The Company hereby appoints the Manager to serve as its manager
on the terms and conditions set forth in this Agreement, and the Manager hereby
accepts such appointment.
3. Duties of the Manager. During the term of this Agreement, the Manager agrees,
for and in consideration of the compensation set forth below, to supervise and
direct the management and operation of the Properties on behalf of the Company
and for the account of the Company, in an efficient and satisfactory manner
consistent with like quality properties and at all times maintain or contract
for systems and personnel sufficient to enable it to carry out all of its
duties, obligations and functions under this Agreement. In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation and Bylaws of the Company and any
Prospectus pursuant to which Shares are offered, the Manager shall, with respect
to the Properties, either directly or by engaging an Affiliate:
(a) demand, collect and receive (i) all rents, utility charges, common area
charges, insurance charges, VAT payments and real estate and personal property
tax and assessment charges, (ii) all other pass-through or bill-back charges,
sums, costs or expenses of any nature whatsoever payable by tenants under the
terms of any or all of the leases and any other agreements relating to all or
any portion of the Properties, and (iii) all other revenues, issues and profits
accruing from the Properties and any covenant calculations and insurance
certificates;

 

- 7 -



--------------------------------------------------------------------------------



 



(b) calculate and administer rent calculations; maintain and review tenant
covenant calculations; calculate and submit lender covenant calculations; and
maintain letters of credits and security deposit information;
(c) serve as primary contact to all tenants, field inquiries and requests;
process easements and landlord lien waivers; manage third party asset managers
and coordinate loan closings with third party asset managers; inspect at-risk
properties, oversee inspections by lenders and third-party property inspection
firms, and coordinate site visits and reports; ascertain necessary repair and
monitor deferred maintenance, and ensure tenant compliance; schedule and
coordinate tenant improvement projects and leasing efforts; create expense
budgets for vacant properties as needed and pro forma expense budgets for
at-risk properties; assist in executing redevelopment strategies; provide or
source technical expertise when necessary relating to building issues;
formulate, structure and oversee redevelopment projects; and meet with tenants
to discuss potential needs;
(d) assess residual risk and long term viability on all Properties; perform
credit analysis of tenant businesses and economic analysis of holding and
selling Properties; maximize returns for the Company through early renewals or
sales of Properties; manage bankruptcy process and monitor credit quality of
portfolios; restructure leases as necessary; execute opportunistic mortgage
refinancing; coordinate with annual third party appraisers in valuation process;
and assess and manage market risks and risks associated with legal, tax, and
corporate structure;
(e) supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Properties,
including but not limited to, overseeing and training for international
compliance functions and staffing; overseeing and ensuring tax, legal, and
regulatory compliance; ensuring timely completion of all obligations by tenants;
and ensuring smooth integration of new investments into asset management
platform;
(f) from time to time, or at any time reasonably requested by the Board or
management of the Company, make reports of its performance of services to the
Company under this Agreement, including the State of the Assets and bi weekly
status reports to be provided to the Company’s management;

 

- 8 -



--------------------------------------------------------------------------------



 



(g) provide the Company with such accounting data and any other information
requested by the Company concerning the investment activities of the Company as
shall be required to prepare and to file all periodic financial reports and
returns required to be filed with the Securities and Exchange Commission and any
other regulatory agency, including annual financial statements;
(h) perform corporate secretarial work including, but not limited to, tracking
of dates of required filings and annual general meetings for subsidiaries of the
Company; obtaining and coordinating all relevant materials needed for audit
and/or statutory filing, including approvals of financial information, auditor’s
representation letters, and minutes and resolutions; preparing financial
analyses of recurring payments; maintaining information for compliance reports;
organizing, planning, and presenting International State of the Assets meetings;
and preparing International Asset Operating Committee Memos;
(i) do all things necessary to assure its ability to render the services
described in this Agreement;
(j) obtain for, or provide to, the Company such services as may be required in
disposing of Investments;
Notwithstanding anything to the contrary in this Agreement, the Company
acknowledges that the Manager does not have an office in the United States and
intends to conduct its business in a manner that will not cause Manager to be
deemed to be engaged in a United States trade or business or have a permanent
establishment in the United States.
4. Authority of Manager.
(a) Pursuant to the terms of this Agreement (and subject to the restrictions
included in Paragraphs (b) of this Section 4 and in Section 7 hereof), and
subject to the continuing and exclusive authority of the Board over the
management of the Company, the Board hereby delegates to the Manager the
authority to: (1) arrange for refinancing, or assess changes in the asset or
capital structure of, and dispose of or otherwise deal with, Properties;
(2) enter into leases and service contracts for Properties, and perform other
property level operations; (3) oversee non-affiliated property managers and
other non-affiliated Persons who perform services for the Company; (4) undertake
accounting and other record-keeping functions at the Property level; and (5)
perform its duties set forth in Section 3.
(b) The Manager shall be authorized to perform the services contemplated by this
Agreement with respect to Investments other than Properties and Loans; provided,
however, that if fees for such services will be different from the fees
contemplated by Section 9 of this Agreement, such fees shall be approved in
advance by a majority of the Independent Directors.
(c) The prior approval of the Board, including a majority of the Independent
Directors and a majority of the Directors not interested in the transaction will
be required for: (i) transactions that present issues which involve conflicts of
interest for the Manager or an Affiliate (other than conflicts involving the
payment of fees or the reimbursement of expenses); (ii) the lease of assets to
the Sponsor, any Director, the Manager or any Affiliate of the Manager;
(iii) any purchase or sale of an Investment from or to the Manager or an
Affiliate; and (iv) the retention of any Affiliate of the Manager to provide
services to the Company not expressly contemplated by this Agreement and the
terms of such services by such Affiliate. In addition, the Manager shall comply
with any further approval requirements set forth in the Bylaws.

 

- 9 -



--------------------------------------------------------------------------------



 



(d) The Board may, at any time upon the giving of notice to the Manager, modify
or revoke the authority set forth in this Section 4. If and to the extent the
Board so modifies or revokes the authority contained herein, the Manager shall
henceforth comply with such modification or revocation, provided however, that
such modification or revocation shall be effective upon receipt by the Manager
and shall not be applicable to transactions to which the Manager has committed
the Company prior to the date of receipt by the Manager of such notification.
5. Bank Accounts. The Manager may establish and maintain one or more bank
accounts in its own name. The Manager may establish and maintain one or more
bank accounts for the account of the Company or in the name of the Company and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company, provided that no
funds shall be commingled with the funds of the Manager; and the Manager shall
from time to time render appropriate accountings of such collections and
payments to the Board and to the auditors of the Company.
6. Records; Access. The Manager shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Manager shall at all
reasonable times have access to the books and records of the Company.
7. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Manager shall refrain from taking any action which, in its
sole judgment made in good faith, would adversely affect the status of the
Company as a REIT, subject the Company to regulation under the Investment
Company Act of 1940, violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the Company, its Shares
or its Securities, or otherwise not be permitted by the Articles of
Incorporation or Bylaws, except if such action shall be ordered by the Board, in
which case the Manager shall notify promptly the Board of the Manager’s judgment
of the potential impact of such action and shall refrain from taking such action
until it receives further clarification or instructions from the Board. In such
event the Manager shall have no liability for acting in accordance with the
specific instructions of the Board so given. Notwithstanding the foregoing, the
Manager, its shareholders, directors, officers and employees, and partners,
shareholders, directors and officers of the Manager’s partners and Affiliates of
any of them, shall not be liable to the Company, or to the Directors or
Shareholders for any act or omission by the Manager, its partners, directors,
officers and employees, or partners, shareholders, directors or officers of the
Manager’s partners except as provided in Sections 20 and 22 hereof.
8. Relationship with Directors. There shall be no limitation on any shareholder,
director, officer, employee or Affiliate of the Manager serving as a Director or
an officer of the Company, except that no employee of the Manager or its
Affiliates who also is a Director or officer of the Company shall receive any
compensation from the Company for serving as a Director or officer other than
for reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Board; for the avoidance of doubt, the limitations of
this Section 8 shall not apply to any compensation paid by the Manager or any
Affiliate for which the Company reimbursed the Manager or Affiliate in
accordance with Section 10 hereof.

 

- 10 -



--------------------------------------------------------------------------------



 



9. Fees.
(a) Asset Management Fee. The Operating LLC shall pay to the Manager as
compensation for the services rendered to the Company hereunder an amount equal
to 0.50% percent per annum of the Adjusted Invested Assets of the Company (the
“Asset Management Fee”) calculated as set forth below. The Asset Management Fee
will be calculated monthly on the basis of one-twelfth of one percent of the
Adjusted Invested Assets for that month, computed as a daily average. The Asset
Management Fee shall be prorated for the number of days during the month that
the Company owns an Investment.
(b) Loan Refinancing Fee. The Company shall pay to the Manager for all
qualifying loan refinancings of Properties a loan refinancing fee in the amount
up to one percent of the principal amount of the refinanced loan (the “Loan
Refinancing Fee”). Any Loan Refinancing Fee shall be due and payable upon the
funding of the related loan or as soon thereafter as is reasonably practicable.
A refinancing will qualify for a Loan Refinancing Fee only if the refinanced
loan is secured by Property and (i) the maturity date of the refinanced loan
(which must have a term of five years or more) is less than one year from the
date of the refinancing; or (ii) the terms of the new loan represent, in the
judgment of a majority of the Independent Directors, an improvement over the
terms of the refinanced loan; or (iii) the new loan is approved by the Board,
including a majority of the Independent Directors and, in each case, the Loan
Refinancing Fee is found, in the judgment of a majority of the Independent
Directors, to be in the best interest of the Company.
(c) Property Management Fee. No Property Management Fee shall be paid unless
approved by a majority of the Independent Directors.
(d) Subordinated Disposition Fee. If the Manager provides a substantial amount
of services in the sale of a Property or Loan, the Manager shall receive a fee
equal to the lesser of: (i) 50% of the Competitive Real Estate Commission and
(ii) three percent of the Contract Sales Price of such Property (the
“Subordinated Disposition Fee”). The Subordinated Disposition Fee will be paid
only if Shareholders have received in the aggregate a return of 100% of Initial
Investor Capital (through liquidity or Distributions) plus a Preferred Return
through the end of the fiscal quarter immediately preceding the date the
Subordination Disposition Fee is paid. The return requirement will be deemed
satisfied if the total Distributions paid by the Company have satisfied the
Preferred Return requirement and the Market Value of the Company equals or
exceeds Adjusted Investor Capital. To the extent that Subordinated Disposition
Fees are not paid by the Company on a current basis due to the foregoing
limitation, the unpaid fees will be due and paid at such time as the limitation
has been satisfied. The Subordinated Disposition Fee may be paid in addition to
real estate commissions paid to non-Affiliates, provided that the total of all
real estate commissions in respect of a Property paid to all Persons by the
Company and the Subordinated Disposition Fee shall not exceed an amount equal to
the lesser of: (i) six percent of the Contract Sales

 

- 11 -



--------------------------------------------------------------------------------



 



Price of such Property or (ii) the Competitive Real Estate Commission. The
Manager shall present to the Independent Directors such information as they may
reasonably request to review the level of services provided by the Manager in
connection with a disposition and the basis for the calculation of the amount of
the accrued Subordinated Disposition Fees on an annual basis. The amount of any
accrued Subordinated Disposition Fee shall be deemed conclusively established
once it has been approved by the Independent Directors, absent a subsequent
finding of error. No payment of Subordinated Disposition Fees shall be made
prior to review and approval of such information by the Independent Directors.
If this Agreement is terminated prior to such time as the Shareholders have
received (through liquidity or Distributions) a return of 100% of Initial
Investor Capital plus a Preferred Return through the date of termination of this
Agreement, an appraisal of the Properties then owned by the Company shall be
made and any unpaid Subordinated Disposition Fee on Properties sold prior to the
date of termination will be payable if the Appraised Value of the Properties
then owned by the Company plus Distributions to Shareholders prior to the date
of termination of this Agreement (through liquidity or Distributions) is equal
to or greater than 100% of Initial Investor Capital plus an amount sufficient to
pay a Preferred Return through the date of termination of this Agreement. If the
Company’s Shares are listed on a national securities exchange or included for
quotation in an electronic trading system and, at the time of such listing, the
Manager has provided a substantial amount of services in the sale of Property,
for purposes of determining whether the subordination conditions for the payment
of the Subordinated Disposition Fee have been satisfied, Shareholders will be
deemed to have received a Distribution in an amount equal to the Market Value of
the Company.
(e) Loans From Affiliates. The Company shall not borrow funds from the Manager
or its Affiliates unless (A) the transaction is approved by a majority of the
Independent Directors and a majority of the Directors who are not interested in
the transaction as being fair, competitive and commercially reasonable, (B) the
interest and other financing charges or fees received by the Manager or its
Affiliates do not exceed the amount which would be charged by non-affiliated
lending institutions and (C) the terms are not less favorable than those
prevailing for comparable arm’s-length loans for the same purpose. The Company
will not borrow on a long-term basis from the Manager or its Affiliates unless
it is to provide the debt portion of a particular investment and the Company is
unable to obtain a permanent loan at that time or in the judgment of the Board,
it is not in the Company’s best interest to obtain a permanent loan at the
interest rates then prevailing and the Board has reason to believe that the
Company will be able to obtain a permanent loan on or prior to the end of the
loan term provided by the Manager or its Affiliates.
(f) Changes To Fee Structure. In the event the Shares are listed on a national
securities exchange or are included for quotation on Nasdaq, the Company and the
Manager shall negotiate in good faith to establish a fee structure appropriate
for an entity with a perpetual life. A majority of the Independent Directors
must approve the new fee structure negotiated with the Manager. In negotiating a
new fee structure, the Independent Directors may consider any of the factors
they deem relevant, including but not limited to: (a) the size of the Asset
Management Fee in relation to the size, composition and profitability of the
Company’s portfolio; (b) the rates charged to other REITs and to investors other
than REITs by Managers performing similar services; (c) additional revenues
realized by the Manager and its Affiliates through their relationship with the
Company, including loan administration, underwriting or broker commissions,
servicing, engineering, inspection and other fees, whether paid by the Company
or by others with whom the Company does business; (d) the quality and extent of
service furnished by the Manager; (e) the performance of the investment
portfolio of the Company, including income, conversion or appreciation of
capital, frequency of problem investments and competence in dealing with
distress situations and (f) the quality of the portfolio of the Company in
relationship to the portfolio of real properties owned and managed by W.P. Carey
& Co. LLC for its own account. The new fee structure can be no more favorable to
the Manager than the current fee structure. The Independent Directors shall not
approve any new fee structure that is in their judgment more favorable (taken as
a whole) to the Manager than the current fee structure.

 

- 12 -



--------------------------------------------------------------------------------



 



(g) Payment. Compensation payable pursuant to this Section 9 shall be paid
directly to the Manager; provided, however, that any fee payable pursuant to
Section 9 may be paid, at the option of the Manager, in the form of: (i) cash,
(ii) common stock of the Company, or (iii) a combination of cash and common
stock. The Manager shall notify the Company in writing annually of the form in
which the fee shall be paid. Such notice shall be provided no later than
December 31 of the year prior to the year to which such election applies. If no
such notice is provided, the fee shall be paid in cash. For purposes of the
payment of compensation to the Manager in the form of stock, the value of each
share of common stock shall be: (i) the Net Asset Value per Share as determined
by the most recent appraisal of the Company’s assets performed by an Independent
Appraiser, or (ii) if an appraisal has not yet been performed, $10 per share. If
shares are being offered to the public at the time a fee is paid with stock, the
value shall be the price of the stock without commissions. The Net Asset Value
determined on the basis of such appraisal may be adjusted on a quarterly basis
by the Board to account for significant capital transactions.
10. Expenses. To the extent applicable, in addition to the compensation paid to
the Manager pursuant to Section 9 hereof, the Operating LLC shall pay directly
or reimburse the Manager for the following expenses:
(i) interest and other costs for borrowed money, including discounts, points and
other similar fees;
(ii) taxes and assessments on income of the Company, to the extent paid or
advanced by the Manager, or on Property and taxes as an expense of doing
business, in each case attributable to Properties or non-United States
activities;
(iii) expenses of managing and operating Properties, whether payable to an
Affiliate of the Manager or a non-affiliated Person;
(iv) fees and expenses of legal counsel for the Company attributable to
Properties;
(v) fees and expense of auditors and accountants for the Company attributable to
Properties;

 

- 13 -



--------------------------------------------------------------------------------



 



(vi) expenses related to the Properties and other fees relating to disposing of
investments including personnel and other costs incurred in transactions
relating to Properties where a fee is not payable to the Manager; and
(vii) all other expenses the Manager incurs in connection with providing
services to the Company hereunder including reimbursement to the Manager or its
Affiliates for the cost of rent, goods, materials and personnel incurred by them
based upon the compensation of the Persons involved and an appropriate share of
overhead allocable to those Persons as reasonably determined by the Manager on a
basis approved annually by the Board (including a majority of the Independent
Directors).
No reimbursement shall be made for the cost of personnel to the extent that such
personnel are used in transactions for which the Manager receives a separate
fee.
Expenses incurred by the Manager on behalf of the Company and payable pursuant
to this Section 10 shall be reimbursed quarterly to the Manager within 60 days
after the end of each quarter, subject to the provisions of Section 13 hereof.
The Manager shall prepare a statement documenting the Operating Expenses of the
Company within 45 days after the end of each quarter.
11. Other Services. Should the Board request that the Manager or any partner or
employee thereof render services for the Company other than as set forth in
Section 3 hereof, such services shall be separately compensated and shall not be
deemed to be services pursuant to the terms of this Agreement.
12. Fidelity Bond. The Manager shall maintain a fidelity bond for the benefit of
the Company which bond shall insure the Company from losses of up to $5,000,000
and shall be of the type customarily purchased by entities performing services
similar to those provided to the Company by the Manager.
13. Limitation on Expenses.
(a) If the aggregate Operating Expenses of the Company under this Agreement and
the Advisory Agreement during the 12-month period ending on the last day of any
fiscal quarter of the Company exceed the greater of (i) two percent of the
Average Invested Assets during the same 12-month period or (ii) 25% of the
Adjusted Net Income of the Company during the same 12-month period, then subject
to paragraph (b) of this Section 13, such excess amount shall be the sole
responsibility of the Manager and the Company shall not be liable for payment
therefor.
(b) Notwithstanding the foregoing, to the extent that the Manager becomes
responsible for any such excess amount as provided in paragraph (a), if a
majority of the Independent Directors finds such excess amount or a portion
thereof justified based on such unusual and non-recurring factors as they deem
sufficient, the Company shall reimburse the Manager in future quarters for the
full amount of such excess, or any portion thereof, but only to the extent such
reimbursement would not cause the Company’s Operating Expenses to exceed the Two
Percent/25% Guidelines in the 12-month period ending on any such quarter. In no
event shall the Operating Expenses paid by the Company in any 12-month period
ending at the end of a fiscal quarter exceed the Two Percent/25% Guidelines.

 

- 14 -



--------------------------------------------------------------------------------



 



(c) Within 60 days after the end of any twelve-month period referred to in
paragraph (a), the Manager shall reimburse the Company for any amounts expended
by the Company in such twelve-month period that exceeds the limitations provided
in paragraph (a) unless the Independent Directors determine that such excess
expenses are justified, as provided in paragraph (b), and provided the aggregate
Operating Expenses under this Agreement and the Advisory Agreement for such
later quarter would not thereby exceed the Two Percent/25% Guidelines. To the
extent the Company is reimbursed for such excess expenses by the Advisor, the
Company shall not also be entitled to reimbursement for such excess from the
Manager.
(d) All computations made under paragraphs (a) and (b) of this Section 13 shall
be determined in accordance with GAAP applied on a consistent basis.
14. Other Activities of the Manager. Nothing herein contained shall prevent the
Manager from engaging in other activities, including without limitation direct
investment by the Manager and its Affiliates in assets that would be suitable
for the Company, the rendering of services to other investors (including other
REITs) and the management of other programs advised, sponsored or organized by
the Manager or its Affiliates; nor shall this Agreement limit or restrict the
right of the Manager or any of its Affiliates or of any director, officer,
employee, partner or shareholder of the Manager or its Affiliates to engage in
any other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. The Manager may, with
respect to any investment in which the Company is a participant, also render
service to each other participant therein. Without limiting the generality of
the foregoing, the Company acknowledges that the Manager provides or will
provide services to other “Corporate Property Associates” or CPA® REIT funds,
whether now in existence or formed hereafter, and that the Manager and its
Affiliates may invest for their own account. The Manager shall be responsible
for promptly reporting to the Board the existence of any actual or potential
conflict of interest that arises that may affect its performance of its duties
under this Agreement.
Neither the Manager nor any Affiliate of the Manager shall be obligated
generally to present any particular investment opportunity to the Company even
if the opportunity is of a character which, if presented to the Company, could
be taken by the Company.
15. Relationship of Manager and Company. The Company and the Manager agree that
they have not created and do not intend to create by this Agreement a joint
venture or partnership relationship between them and nothing in this Agreement
shall be construed to make them partners or joint venturers or impose any
liability as partners or joint venturers on either of them.
16. Term; Termination of Agreement. This Agreement shall continue in force until
September 30, 2011 and thereafter shall be automatically renewed for successive
one year periods unless either party shall give notice in writing of non renewal
to the other party not less than 60 days before the end of any such year.

 

- 15 -



--------------------------------------------------------------------------------



 



17. Termination by Company. At the sole option the Board (including a majority
of the Independent Directors), this Agreement may be terminated immediately by
written notice of termination from the Company to the Manager upon the
occurrence of events which would constitute Cause or if any of the following
events occur:
(a) If the Manager shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator, or trustee of the
Manager, for all or substantially all of its property by reason of the
foregoing, or if a court of competent jurisdiction approves any petition filed
against the Manager for reorganization, and such adjudication or order shall
remain in force or unstayed for a period of 30 days; or
(b) If the Manager shall institute proceedings for voluntary bankruptcy or shall
file a petition seeking reorganization under the federal bankruptcy laws, or for
relief under any law for relief of debtors, or shall consent to the appointment
of a receiver for itself or for all or substantially all of its property, or
shall make a general assignment for the benefit of its creditors, or shall admit
in writing its inability to pay its debts, generally, as they become due.
Any notice of termination under Section 16 or 17 shall be effective on the date
specified in such notice, which may be the day on which such notice is given or
any date thereafter. The Manager agrees that if any of the events specified in
Section 17(a) or (b) shall occur, it shall give written notice thereof to the
Board within 15 days after the occurrence of such event.
18. Termination by Either Party. This Agreement may be terminated immediately
without penalty (but subject to the requirements of Section 20 hereof) by the
Manager by written notice of termination to the Company upon the occurrence of
events which would constitute Good Reason or by the Company without cause or
penalty (but subject to the requirements of Section 20 hereof) by action of a
majority of the Independent Directors or by action of a majority of the
Shareholders, in either case upon 60 days’ written notice.
19. Assignment Prohibition. This Agreement may not be assigned by the Manager
without the approval of the Board (including a majority of the Independent
Directors); provided, however, that such approval shall not be required in the
case of an assignment to a corporation, partnership, association, trust or
organization which may take over the assets and carry on the affairs of the
Manager, provided: (i) that at the time of such assignment, such successor
organization shall be owned substantially by an entity directly or indirectly
controlled by the Sponsor and only if such entity has a net worth of at least
$5,000,000, and (ii) that the board of directors of the Manager shall deliver to
the Board a statement in writing indicating the ownership structure and net
worth of the successor organization and a certification from the new Manager as
to its net worth. Such an assignment shall bind the assignees hereunder in the
same manner as the Manager is bound by this Agreement. The Manager may assign
any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Board. This Agreement shall not be assigned by the
Company without the consent of the Manager, except in the case of an assignment
by the Company to a corporation or other organization which is a successor to
the Company, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company is bound
by this Agreement.

 

- 16 -



--------------------------------------------------------------------------------



 



20. Payments to and Duties of Manager Upon Termination.
(a) After the Termination Date, the Manager shall not be entitled to
compensation for further services hereunder but shall be entitled to receive
from the Company the following:
(i) all unpaid reimbursements of Operating Expenses payable to the Manager;
(ii) all earned but unpaid Asset Management Fees payable to the Manager prior to
the Termination Date;
(iii) all earned but unpaid Subordinated Disposition Fees payable to the Manager
relating to the sale of any Property prior to the Termination Date; and
(iv) all earned but unpaid Loan Refinancing Fees.
Notwithstanding the foregoing, if this Agreement is terminated by the Company
for Cause, or by the Manager for other than Good Reason, the Manager will not be
entitled to receive the sums in Section 20(a) above.
(b) Any and all amounts payable to the Manager pursuant to Section 20(a) and
Section 20(c) that, irrespective of the termination, were payable on a current
basis prior to the Termination Date either because they were not subordinated or
all conditions to their payment had been satisfied, shall be paid within 90 days
after the Termination Date. All other amounts payable to the Manager pursuant to
Section 20(a) and Section 20(c) shall be paid in a manner determined by the
Board, but in no event on terms less favorable to the Manager than those
represented by a note (i) maturing upon the liquidation of the Company or three
years from the Termination Date, whichever is earlier, (ii) with no less than
twelve equal quarterly installments and (iii) bearing a fair, competitive and
commercially reasonable interest rate (the “Note”). The Note, if any, may be
prepaid by the Company at any time prior to maturity with accrued interest to
the date of payment but without premium or penalty. Notwithstanding the
foregoing, any amounts that relate to Investments (i) shall be an amount which
provides compensation to the Manager only for that portion of the holding period
for the respective Investments during which the Manager provided services to the
Company, (ii) shall not be due and payable until the Investment to which such
amount relates is sold or refinanced, and (iii) shall not bear interest until
the Investment to which such amount relates is sold or refinanced. A portion of
the amount shall be paid as each Investment owned by the Company on the
Termination Date is sold. The portion of such amount payable upon each such sale
shall be equal to (i) such amount multiplied by (ii) the percentage calculated
by dividing the fair value (at the Termination Date) of the Investment sold by
the Company divided by the total fair value (at the Termination Date) of all
Investments owned by the Company on the Termination Date.

 

- 17 -



--------------------------------------------------------------------------------



 



(c) The Manager shall promptly upon termination:
(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(iii) deliver to the Board all assets, including Properties, and documents of
the Company then in the custody of the Manager; and
(iv) cooperate with the Company to provide an orderly management transition.
21. Indemnification by the Company.
(a) The Company shall not indemnify the Manager or any of its Affiliates for any
loss or liability suffered by the Manager or the Affiliate, or hold the Manager
or the Affiliate harmless for any loss or liability suffered by the Company,
unless all of the following conditions are met:
(i) The Manager or Affiliate has determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company;
(ii) The Manager or the Affiliate was acting on behalf of or performing services
for the Company; and
(iii) Such liability or loss was not the result of negligence or misconduct by
the Manager or the Affiliate.
(b) Notwithstanding the foregoing, the Manager and its Affiliates shall not be
indemnified by the Company for any losses, liabilities or expenses arising from
or out of the alleged violation of federal or state securities laws unless one
or more of the following conditions are met:
(i) There has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;
(ii) Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular indemnitee; or
(iii) A court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violation of securities laws.

 

- 18 -



--------------------------------------------------------------------------------



 



(c) The Company shall advance funds to the Manager or its Affiliates for legal
expenses and other costs incurred as a result of any legal action for which
indemnification is being sought only if all of the following conditions are
satisfied:
(i) The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;
(ii) The legal action is initiated by a third party who is not a Shareholder or
the legal action is initiated by a Shareholder acting in his or her capacity as
such and a court of competent jurisdiction specifically approves such
advancement; and
(iii) The Manager or the Affiliate undertakes to repay the advanced funds to the
Company, together with the applicable legal rate of interest thereon, in cases
in which such Manager or Affiliate is found not to be entitled to
indemnification.
(d) Notwithstanding the foregoing, the Manager shall not be entitled to
indemnification or be held harmless pursuant to this Section 21 for any activity
which the Manager shall be required to indemnify or hold harmless the Company
pursuant to Section 22.
(e) Any amounts paid pursuant to this Section 21 shall be recoverable or paid
only out the net assets of the Company and not from Shareholders.
22. Indemnification by Manager. The Manager shall indemnify and hold harmless
the Company from liability, claims, damages, taxes or losses and related
expenses including attorneys’ fees, to the extent that such liability, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Manager’s bad faith, fraud, willful
misfeasance, misconduct, negligence or reckless disregard of its duties.
23. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is accepted by the party to whom it is
given, and shall be given by being delivered by hand or by overnight mail or
other overnight delivery service to the addresses set forth herein:

         
 
  To the Board, the Operating LLC or   Corporate Property Associates 16 - Global
Incorporated
 
  the Company:   50 Rockefeller Plaza
 
      New York, NY 10020  
 
  To the Manager:   W.P. Carey & Co. B.V.
 
      Strawinskylaan 741
 
      Tower C, Level 7
 
      1077 XX Amsterdam
 
      The Netherlands

 

- 19 -



--------------------------------------------------------------------------------



 



Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 23.
24. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
25. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
26. Construction. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of New York.
27. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
28. Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
29. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
30. Titles Not to Affect Interpretation. The titles of Sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

- 20 -



--------------------------------------------------------------------------------



 



31. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
32. Name. W.P. Carey & Co. LLC has a proprietary interest in the name “Corporate
Property Associates” and “CPA®.” Accordingly, and in recognition of this right,
if at any time the Company ceases to retain W.P. Carey & Co. B.V., or an
Affiliate thereof to perform the services of Manager, the Company will, promptly
after receipt of written request from W.P. Carey & Co. B.V., cease to conduct
business under or use the name “Corporate Property Associates” or “CPA®” or any
diminutive thereof and the Company shall use its best efforts to change the name
of the Company to a name that does not contain the name “Corporate Property
Associates” or “CPA®” or any other word or words that might, in the sole
discretion of the Manager, be susceptible of indication of some form of
relationship between the Company and the Manager or any Affiliate thereof.
Consistent with the foregoing, it is specifically recognized that the Manager or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having “Corporate Property Associates” or “CPA®” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company or its Directors.

 

- 21 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Asset Management
Agreement as of the day and year first above written.

                  CORPORATE PROPERTY ASSOCIATES 16- GLOBAL INCORPORATED    
 
           
 
  By:   /s/ Mark J. DeCesaris
 
Name: Mark J. DeCesaris    
 
      Title: Chief Financial Officer    
 
                CPA 16 LLC    
 
                By: CORPORATE PROPERTY ASSOCIATES 16- GLOBAL        
INCORPORATED, its managing member    
 
           
 
  By:   /s/ Trevor P. Bond
 
Name: Trevor P. Bond    
 
      Title: Chief Executive Officer    
 
                W.P. CAREY & CO. B.V.    
 
           
 
  By:   /s/ Greg Butchart
 
Name: Greg Butchart    
 
      Title: Executive Director    

 

